                                                                                Case 3:18-cv-01979-WHA Document 131 Filed 09/30/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   AMERICAN SMALL BUSINESS LEAGUE,                                No. C 18-01979 WHA
                                                                         10                  Plaintiff,
                                                                         11
United States District Court




                                                                                v.
                                                                         12
                               For the Northern District of California




                                                                              UNITED STATES DEPARTMENT OF                                    ORDER RE DEFENDANTS’
                                                                         13   DEFENSE and UNITED STATES                                      LETTER DATED
                                                                              DEPARTMENT OF JUSTICE,                                         SEPTEMBER 30
                                                                         14                  Defendants.
                                                                         15                                                   /

                                                                         16   LOCKHEED MARTIN CORPORATION,

                                                                         17                  Intervenor.
                                                                                                                              /
                                                                         18
                                                                         19          The Court is in receipt of defendants’ letter dated September 30 (Dkt. No. 130).

                                                                         20   Plaintiff’s response is due OCTOBER 2 AT NOON. A hearing is set for OCTOBER 3 AT 11 A.M.

                                                                         21          Though defendants style the issue as a discovery dispute, in reality, defendants wish to

                                                                         22   drop one witness and insert a new witness for trial. In the future, such issues will not be treated

                                                                         23   as a discovery dispute.

                                                                         24
                                                                                     IT IS SO ORDERED.
                                                                         25
                                                                         26
                                                                              Dated: September 30, 2019.
                                                                         27                                                        WILLIAM ALSUP
                                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                                         28
